Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/25/20 has been entered.
Claims 1-30 are pending.

Allowable Subject Matter
Claims 2, 8, 14, 20, 22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including addressing the below Double Patenting Rejection. The following is a statement of reasons for the indication of allowable subject matter: for the reasons stated in applicant’s Remarks dated 02/19/20 and 03/18/20 in parent application 16/014689.
Terminal Disclaimer
The terminal disclaimer filed on 04/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10805980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 13, 21, and 26 [Remarks pg. 8, pg. 9 full par. 1] have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-5, 9-12,     13, 16-17,     21, 24, and     26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (“Indication of Reserved Resources”, 3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711455, cited by applicant of record) in view of Trainin (US 20110149924 A1, cited by applicant of record).

Regarding claims 1, 13, 21 and 26, Samsung discloses a method for wireless communications by a network entity (NR [pg. 1-2]), comprising:
identifying resources previously unavailable to one or more user equipments (UEs) that are now available for use by the one or more UEs (De-configured/De-activated to configured/indicated [pg. 2 “Combination RRC/L1 Signaling” par. 1-2]); and
providing signaling, to the one or more UEs, indicating the identified resources are available for use by the one or more UEs (De-configured/De-activated to configured/indicated [pg. 2 “Combination RRC/L1 Signaling” par. 1]).
Although Samsung discloses signaling and ID’d resources, as discussed above, Samsung does not explicitly disclose are available based on a periodicity of reuse pattern. However, these concepts are well known as disclosed by Trainin.
In the same field of endeavor, Trainin discloses:
are available based on a periodicity of reuse pattern [par. 0042-43].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung with Trainin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of efficiently allocating multiple resources [Trainin par. 0003-04].
Regarding claim 21, Samsung further discloses an apparatus for wireless communications by a network entity (NR [pg. 1-2]), comprising: at least one processor (NR processor [pg. 1-2 (inherent)]).
Regarding claims 13 and 26, Samsung further discloses a UE [pg. 1-2].

Regarding claims 4, 16, 24, and 29, Samsung and Trainin disclose everything claims, as discussed above.
Samsung further discloses:
wherein the signaling is at least one of cell-specific, UE-specific [pg. 1 last par. – pg. 2 first par.], or UE-group-specific.

Regarding claims 5 and 17, Samsung and Trainin disclose everything claims, as discussed above.
Samsung and Trainin further disclose:
wherein the periodicity of reuse pattern [Trainin, as discussed above] indicates the identified resources are available for a time duration (Slots do not need to be monitored (i.e., available for time duration) [pg. 1 last par.], see also [pg. 2 “A Combination of RRC and L1 Signaling par. 2]).

Regarding claim 9, Samsung and Trainin disclose everything claims, as discussed above.
Samsung further discloses:
wherein the identified resources are identified as available based on one or more triggering events (Certain eMBB UEs cannot receive eMBMS (i.e., triggering event) [pg. 1 last par.]).

Regarding claim 10, Samsung and Trainin disclose everything claims, as discussed above.
Samsung further discloses wherein the one or more triggering events comprise a triggering event based on at least one of:
location of the one or more UEs;
non-overlapping spatial sectors;
application-specific requirements; or
capabilities of the one or more UEs (Certain eMBB UEs cannot receive eMBMS [pg. 1 last par.]).

Regarding claim 11, Samsung and Trainin disclose everything claims, as discussed above.
Samsung further discloses:
wherein the one or more triggering events comprise a triggering event based on actual usage of the identified resources [pg. 2 par. 2].

Regarding claim 12, Samsung and Trainin disclose everything claims, as discussed above.
Samsung further discloses further comprising determining the actual usage of the identified resources based on at least one of:
sensing of loading of the identified resources;
sensing of traffic on the identified resources; or
backhaul signaling of at least one of loading of the identified resources or traffic on the identified resources (Dynamic triggered transmissions ... dynamic multiplexing of different vertical services. In other words config/de-config ... should be flexible in terms of resource utilization (i.e., loading and/or traffic). [pg. 2 “A combination of RRC and L1 signaling” par. 1]).

Claims 3, 6,     15, 18,     23, 25, and     28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Trainin as applied to claims 1, 13, 21, and 26 respectively, and further in view of Loehr (US 20170359850 A1, cited by applicant of record).

Regarding claims 3, 15, 23, and 28, Samsung and Trainin disclose everything claims, as discussed above.
Although Samsung discloses wherein the signaling indicates the identified resources are available based on at least one of a periodicity, as discussed above, Samsung and Trainin do not explicitly disclose a frequency hopping pattern. However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses:
a frequency hopping pattern [par. 0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung and Trainin with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of increasing frequency diversity [Loehr par. 0051].

Regarding claims 6 and 18, Samsung and Trainin disclose everything claimed, as applied above.
Although Samsung discloses time durations, as discussed above, Samsung and Trainin do not explicitly disclose the time duration is triggered by downlink control information (DCI). However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses wherein at least one of:
the time duration is triggered by downlink control information (DCI) [par. 0196]; or
the time duration is part of a forward compatibility (FC) resource configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung and Trainin with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of configuring DRX between licensed and unlicensed cells [Loehr par. 0001].

Regarding claims 25 and 30, Samsung and Trainin disclose everything claimed, as applied above.
Although Samsung and Trainin disclose wherein the periodicity of reuse pattern [Trainin, as discussed above] indicates the identified resources are available for a time duration (Slots do not need to be monitored (i.e., available for time duration) [Samsung pg. 1 last par.], see also [Samsung pg. 2 “A Combination of RRC and L1 Signaling par. 2]), as discussed above, Samsung and Trainin do not explicitly disclose and at least one of: the time duration is triggered by downlink control information (DCI); or the time duration is a part of a forward compatibility (FC) resource configuration. However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses and at least one of:
the time duration is triggered by downlink control information (DCI) [par. 0196]; or
the time duration is part of a forward compatibility (FC) resource configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung and Trainin with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of configuring DRX between licensed and unlicensed cells [Loehr par. 0001].

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Trainin as applied to claims 1 and 13 respectively, and further in view of Lee (US 20130163544 A1, cited by applicant of record).

Regarding claims 7 and 19, Samsung and Trainin disclose everything claimed, as applied above.
Although Samsung discloses wherein the signaling indicates the identified resources, as discussed above, Samsung and Trainin do not explicitly disclose are available based on spatial beamforming. However, these concepts are well known as disclosed by Lee.
In the same field of endeavor, Lee discloses:
are available based on spatial beamforming [par. 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung and Trainin with Lee. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of efficiently transmitting/receiving CSI-RS with a limited amount of DL resources [Lee par. 0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419